Citation Nr: 0120425	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  99-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for wedging of T5-T6 
with recurrent thoracic pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1998, the RO 
denied a compensable evaluation for wedging of T5-T6 with 
recurrent thoracic pain.  The veteran perfected an appeal 
with this denial of a compensable evaluation.  

In a letter which was received in January 2000, the veteran 
appears to the raise the issue of entitlement to service 
connection for a disorder at T8-T10 of the thoracic spine on 
a secondary basis.  This issue has been neither procedurally 
prepared nor certified for appellate review and is referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 


FINDINGS OF FACT

1.  The service-connected wedging of T5 and T6 results in 
functional loss which equates to moderate limitation of 
motion of the thoracic spine.

2.  A demonstrable deformity of vertebral bodies is present 
at T5 and T6 of the dorsal spine.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
wedging of T5 and T6 with recurrent thoracic pain, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (to be codified as amended at 38 U.S.C.A. § 
5107) (2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 5285, 5291 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA outpatient treatment records dated in 1983 reveal 
complaints of and treatment for back and neck pain.  

An August 1983 VA examination report included a diagnosis of 
minimal wedging of T5 and T6 consistent with either a 
compression fracture or Scheuermann's disease and also 
recurrent low back and thoracic pain.  

In November 1983, the RO granted service connection, in 
pertinent part, for wedging of T5-T6 with recurrent thoracic 
pain and assigned a non-compensable disability evaluation.  

In October 1998, the veteran claimed entitlement to a 
compensable evaluation for wedging of T5 and T6 with 
recurrent thoracic pain.  

The transcript of a February 1999 RO hearing has been 
associated with the claims file.  The veteran testified that 
he had received treatment at the VA facility in Long Beach, 
California for the previous four years.  He reported that he 
experienced severe pain between the shoulder blades and 
thereafter numbness in both arms from the elbows down.  
Lifting heavy objects caused back pain.  He reported that he 
had missed two days of work every six months due to back 
pain.  The veteran's spouse testified that he was a very 
restless sleeper and would make noises in his sleep due to 
back problems.  The back pain was described intermittent.  

X-rays of the thoracic spine conducted in July 1999 were 
interpreted as revealing some scoliosis with degenerative 
changes as well as mild anterior wedging of one of the 
thoracic bodies which may be due to Schmorl's node formation 
involving the superior end plate but clinical correlation was 
advised.  

A VA examination was conducted in July 1999.  It was noted 
that the veteran claimed to have tingling in his arms.  At 
the time of the examination, the veteran reported that he 
experienced pain in the interscapular region which was 
precipitated by activities such as pulling, pushing or 
lifting.  The thoracic pain was intermittent.  In March 1998, 
the veteran developed significantly increased pain in the 
interscapular region as a result of lifting forty pound 
flower pots.  Within a day or two he developed constant 
paresthesias from the elbows down in both hands.  There was 
no associated complaint of weakness.  Physical examination of 
the thoracic spine revealed a relative point of tenderness 
over the spinous process at T5 through T7.  Mobility of the 
thoracolumbar spine was normal in flexion from 0 to 95 
degrees, right and left lateral flexion from 0 to 40 degrees, 
and right and left rotation from 0 to 35 degrees.  There was 
no pain, weakness, lack of endurance, fatigue or 
incoordination.  The diagnoses were wedging of T5-T6 with 
recurrent thoracic pain and also tingling in the hands and 
arms.  It was noted that the veteran presented with a history 
of a thoracic spine compression fracture.  It was opined that 
a diagnosis of a spinal cord infarction could not be made.  
It was conceivable but unlikely that the veteran could have 
had a spinal cord infarct extending above T5.  A MRI 
examination was recommended.  The examiner opined that based 
on the examination, functional limitation would be present on 
a musculoskeletal basis.  There was no functional limitation 
from a neurological standpoint that the examiner could find.  

A September 1999 addendum to the July 1999 examination report 
indicated that MRI examination of the thoracic spine revealed 
no spinal cord infarct.  A 2 millimeter left paracentral disc 
protrusion at T8-T10 was revealed but this was opined to not 
be the cause of the veteran's upper extremity paresthesias.  
The examiner noted that the etiology of the veteran's 
intermittent upper extremity paresthesias could not be 
determined.  

A VA outpatient treatment record dated in December 1999 
reveals a complaint of back and neck pain.  

A VA examination was conducted in March 2000.  The veteran 
complained of pain, weakness, fatigue, lack of endurance and 
stiffness on a flare-up basis, which was "excruciating".  
The flares were reported to occur twice per month, lasting 
several days, weeks or months.  Bending, lifting and walking 
produced the pain.  Bed rest was not effective and medication 
did not improve the symptoms.  The veteran was not able to 
run.  He was unable to bend or lift when he was in pain.  He 
denied paresthesias of the upper extremities.  

Physical examination of the thoracic spine revealed evidence 
of mild thoracokyphosis.  There was no evidence of muscle 
spasm, tenderness, or weakness.  The range of motion was 
limited by stiffness.  Active flexion was 55 degrees with 
stiffness; active extension was 30 degrees with stiffness.  
Right and left lateral rotation could be accomplished to 40 
degrees without stiffness.  Right and left rotation was to 35 
degrees without stiffness.  It was noted that the range of 
motion of the thoracic spine was not limited by pain, 
fatigue, weakness, lack of endurance or incoordination, but 
was limited by stiffness.  Motor strength was normal and 
sensation was intact in the upper and lower extremities.  A 
thoracic spine X-ray was interpreted as revealing minimal 
spondylosis of the lower thoracic spine.  The pertinent 
diagnoses were wedging of T5-T6 with recurrent thoracic pain 
and minimal spondylosis of the thoracic spine.  

The examiner noted that the veteran had mild limitation of 
motion of the thoracic spine with evidence of mild 
thoracokyphosis.  The neurological examination was symmetric 
with intact motor strength and reflexes.  There was no 
evidence of sensory deficits.  

The veteran testified before the undersigned Member of the 
Board in June 2001.  He reported that he experienced pain 
between the shoulder blades which was separate and distinct 
from his low back pain.  He indicated that extended standing 
or sitting in excess of 45 minutes produced pain.  He was 
unable to walk for long distances.  He testified that when he 
re-injured his lower back, he strained his upper back trying 
to compensate.  He was unable to bend over to put on his 
socks and shoes.  He reported that he missed five to six days 
per year of work due to back pain.  He testified that during 
range of motion testing, he experienced pain prior to the 
completing the range of motion.  He had muscle spasms once 
per month.  

VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  VCAA.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 38 
U.S.C. § 5103A, also apply to claims  pending on the date of 
the enactment of the VCAA.  

In this case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA are accordingly 
applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the increased rating issue on 
appeal.  There is sufficient evidence of record with which 
the Board may make an informed decision.  Review of the 
record reveals that the RO obtained the veteran's outpatient 
treatment records and afforded the veteran VA examinations.  
The Board finds that all pertinent evidence is associated 
with the claims folder.

The Board further observes that the veteran has been informed 
of the types of evidence which could be submitted by him in 
support of his claim.  He has been accorded ample opportunity 
to present evidence and argument in support of this claim,  
and was afforded the opportunity to testify at a hearing 
before the Board in June 2001.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been  
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546  
(1991).  Accordingly, the Board will proceed to a decision on  
the merits.  

Criteria

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the  
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41  
(2000); see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The terms "thoracic spine" and "dorsal spine" are synonymous.  
See Reiber v. Brown, 7 Vet. App. 513, 515 (1995) [citing  
WEBSTER'S MEDICAL DESK DICTIONARY 715 (1986)]. 

Diagnostic Code 5285 provides the rating criteria for 
evaluation of residuals of a fracture of a vertebra.  Under 
diagnostic code 5285, a 60 percent evaluation may be assigned 
for residuals of a fracture of the vertebra without cord 
involvement, or where there is abnormal mobility requiring 
neck brace (jury mast).  A 100 percent evaluation may be 
assigned for residuals of a fracture of a vertebra with cord 
involvement,  where the veteran is bedridden, or where the 
veteran requires long leg braces.  A note to Diagnostic Code 
5285 provides that in other cases, the disability is to be 
rated in accordance with definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71; Diagnostic Code 5285.  

Diagnostic Code 5286 provides the rating criteria for 
evaluation of complete bony fixation of the spine.  A 60 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at a favorable angle.  A 100 percent 
evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechtrew type).  38 
C.F.R. § 4.71; Diagnostic Code 5286.  

Diagnostic Code 5288 provides the rating criteria for 
evaluation of ankylosis of the thoracic spine.  A 30 percent 
evaluation is assigned for unfavorable ankylosis and a 20 
percent evaluation is warranted for favorable ankylosis of 
the thoracic spine. 38 C.F.R. § 4.71; Diagnostic Code 5288.  

Diagnostic Code 5291 provides the rating criteria for 
evaluation based on limitation of motion of the dorsal spine.  
A 10 percent evaluation is assigned for moderate or severe 
limitation of motion of the dorsal spine and a zero percent 
evaluation is assigned for slight limitation of motion.  38 
C.F.R. 4.71a, Diagnostic Code 5291  (2000).



Analysis

The Board's inquiry is somewhat complicated by the fact that 
the veteran has two service-connected spinal disabilities, 
one involving the thoracic spine and the other involving the 
lumbar spine.  There appears to be some overlap in pathology 
attributable to these two disabilities.  However, in 
resolving any questions the Board must resolve any doubt in 
the veteran's favor.  See 38 C.F.R. § 3.102 (2000).

The Board finds that an increased rating is not warranted 
when the thoracic spine disability is evaluated under the 
rating criteria included in Diagnostic Code 5291.  At the 
time of the most recent VA examination, the examiner opined 
that there was mild limitation of motion of the thoracic 
spine.  In this instance, the Board equates mild limitation 
of motion to being slight limitation of motion which warrants 
a non-compensable evaluation under Diagnostic Code 5291.  

The Board has considered whether the provisions of 38 C.F.R.  
§§ 4.40 or 4.45 may provide a basis for an increased 
evaluation for the service-connected thoracic spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed into 
the diagnostic codes under which the veteran's disabilities 
are rated, and that the Board has to consider the functional 
loss due to a musculoskeletal disability under 38 C.F.R. § 
4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  In the present case, 
the Board finds there is evidence of record demonstrating 
that the veteran experiences functional loss as a result of 
his thoracic spine disability.  The veteran has testified as 
to flares he experienced in his thoracic spine.  The Board 
finds the veteran's testimony to be truthful.  The examiner 
who conducted the July 1999 VA examination determined that 
the veteran would experience functional limitation on a 
musculoskeletal basis in his thoracic spine.  The examiner 
who conducted the March 2000 VA examination determined that 
the range of motion of the thoracic spine, while not being 
limited by pain, was limited by stiffness.  The Board finds 
based on 38 C.F.R. §§ 4.40 and 4.45 and the holding in DeLuca 
that the veteran does experience functional loss as a result 
of his thoracic spine disability.  Such loss equates to 
moderate limitation of motion of the dorsal spine warranting 
a 10 percent disability evaluation under Diagnostic Code 
5291.

The Board also notes that the VA examination conducted in 
August 1983 diagnosed minimal wedging of T5 and T6 consistent 
with either a compression fracture or Scheuermann's disease.  
At the time of the July 1999 VA examination it was noted that 
the veteran presented with a history of a thoracic spine 
compression fracture and that wedging was present in T5 and 
T6.  The Board finds, based on the above and granting the 
veteran the benefit of the doubt, that his thoracic spine 
disability was a residual of a vertebral fracture which 
resulted in demonstrable deformity of a vertebral body, 
warranting a separate 10 percent disability evaluation under 
Diagnostic Code 5285 which is to be added to the 10 percent 
assigned under Diagnostic Code 5291.  

The Board has examined all other diagnostic codes pertinent 
to disabilities of the thoracic spine.  Ankylosis of the 
thoracic spine has not been demonstrated.  Consequently, 
Diagnostic Codes 5286 [complete bony fixation (ankylosis) of 
the spine] or 5288 [ankylosis of the dorsal spine] are not 
for  application.  

In summary, a 10 percent disability evaluation for the 
service-connected thoracic spine disability is warranted 
under the provisions of Diagnostic Code 5291 upon application 
of 38 C.F.R. §§ 4.40 and 4.45, and an additional 10 percent 
evaluation is added under Diagnostic Code 5285 for 
demonstrable deformity of a vertebral body.  The total 
disability evaluation assigned is 20 percent. 

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  The service-
connected disability has not resulted in frequent 
hospitalizations nor has it markedly interfered with the 
veteran's employment.  The veteran has reported that his 
thoracic spine disability has resulted in the loss of 
approximately five or six days per year from work.  The Board 
finds that missing five or six days from work does not equate 
to marked interference with employment sufficient to render 
impractical the application of the regular schedular 
standards.


ORDER

Entitlement to an increased rating to 20 percent for wedging 
of T5 and T6 with recurrent thoracic pain is granted, subject 
to the laws and regulations pertaining to monetary awards.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

